GRAVES, Judge.
Appellant was convicted of the offense of theft of turkeys under Art. 1442-b, Vernon’s Ann. P. C., and under a further allegation of a prior similar offense he was by the court sentenced to serve two years in the penitentiary.
*282The statement of facts shows that appellant as well as his son and another man were found in possession of about 40 turkeys belonging to Mr. Cotton, and they stated they were taking these turkeys to market.
Appellant’s defense was an alibi, and an effort to show that the two other persons with him had pleaded guilty to the same offense. Evidently the strength of the alibi did not impress the jury.
The trial court charged the jury on the law of principals, and also on circumstantial evidence. It was also shown that prior to this trial appellant had been convicted of a similar offense in this same court, and the jury so found. Upon such finding the court sentenced appellant to the maximum time of two years as set forth in Art. 1442-b, supra. See Art. 64, P. C.
There are no bills of exception in the record, We think the facts are sufficient, and the judgment is therefore affirmed.